         Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 1 of 39




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

RAMONA KENNEDY and                  :
RODNEY KENNEDY,                     :
              Plaintiffs,            :
                                     :
            v.                       :                          No. 5:20-cv-00185
                                     :
ETHICON, INC. and JOHNSON &          :
JOHNSON,                             :
                   Defendants.       :
____________________________________

                                     OPINION
           Defendants’ Motion for Summary Judgment, ECF No. 71 — GRANTED

Joseph F. Leeson, Jr.                                                             July 20, 2020
United States District Judge

I.      INTRODUCTION

        This is a product liability action which originated as part of a multidistrict litigation.

Ramona Kennedy (“Kennedy”) and her husband Rodney Kennedy (collectively, “Plaintiffs”) sue

to recover damages for injuries suffered as a result of alleged defects in a transvaginal pelvic

mesh product manufactured and marketed by Defendants Ethicon, Inc. and Johnson & Johnson

(collectively, “Defendants”). The pelvic mesh at issue was implanted into Kennedy on

September 23, 2009, at the recommendation of her physician to treat a medical condition known

as a cystocele. 1

        This action was commenced in the multidistrict litigation court on July 2, 2013, and

transferred to this Court upon the completion of discovery in January 2020. Defendants now




1
        A cystocele, also known as anterior prolapse, is a condition that occurs in women when
the bladder drops from its normal position in the pelvis and pushes on the walls of the vagina.
                                                   1
                                                070720
         Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 2 of 39




move for summary judgment as to each of Plaintiffs’ eighteen purported claims, 2 contending that

(1) Plaintiffs’ claims are barred by Pennsylvania’s two-year statute of limitations for personal

injury actions; (2) Plaintiffs’ claims premised on strict liability fail because Pennsylvania law

does not recognize strict liability claims involving prescription medical devices such as

Defendants’ pelvic mesh; (3) Plaintiffs’ design defect claims fail because (i) they are preempted

by federal law, (ii) Plaintiffs cannot meet their burden of proof, and (iii) Plaintiffs cannot

establish causation; and (4) Kennedy’s derivative loss of consortium claim fails in the absence of

any underlying claim.

       For the reasons set forth below, the Court finds that there can be no genuine factual

dispute that Plaintiffs’ claims accrued no later than May 4, 2011. They are therefore barred by




2
         See generally, Plaintiffs’ Short Form Complaint (“Pls.’ Compl.”) [ECF No. 1]. The
Court characterizes Plaintiffs’ claims as “purported” because, as explained more fully below,
Defendants contend (and the Court agrees) that several of Plaintiffs’ “claims” are not
independent causes of action but rather remedies or derivative claims.
         As listed in the Short Form Complaint, Plaintiffs’ claims are as follows: negligence
(Count I); strict liability — manufacturing defect (Count II); strict liability — failure to warn
(Count III); strict liability — defective product (Count IV); strict liability — design defect
(Count V); common law fraud (Count VI); fraudulent concealment (Count VII); constructive
fraud (Count VIII); negligent misrepresentation (Count IX); negligent infliction of emotional
distress (Count X); breach of express warranty (Count XI); breach of implied warranty (Count
XII); violation of consumer protection laws (Count XIII); gross negligence (Count XIV, however
this count is unchecked on the form complaint, likely indicating that Plaintiffs are not asserting
this claim); unjust enrichment (Count XV); loss of consortium (Count XVI); punitive damages
(Count XVII); and discovery rule and tolling (Count XVIII). See Pls.’ Compl. at 4-5.
        However, Plaintiffs state in their memorandum in opposition to Defendants’ motion that
they are not proceeding at trial on the following claims: strict liability — manufacturing defect
(Count II); strict liability — defective product (Count IV); common law fraud (Count VI);
fraudulent concealment (Count VII); constructive fraud (Count VIII); negligent
misrepresentation (Count IX); negligent infliction of emotional distress (Count X); breach of
express warranty (Count XI); breach of implied warranty (Count XII); violation of consumer
protection laws (Count XIII); and unjust enrichment (Count XV). See Plaintiffs’ Memorandum
in Opposition (“Pls.’ Opp’n.”) [ECF No. 75] at 23 n.4.
                                                  2
                                               070720
           Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 3 of 39




the applicable two-year statute of limitations, and Defendants’ motion for summary judgment is

granted.

II.    BACKGROUND

       A.      The undisputed material facts 3

       As far as the factual record is concerned, Defendants’ motion for summary judgment

rests almost exclusively on the issue of when Kennedy became aware, or should have become

aware, that her medical conditions were caused by Defendants’ pelvic mesh. Because

Kennedy’s deposition testimony is the primary vehicle for the facts each side thinks supports its

position with respect to when Kennedy was put on notice, the Court reviews the undisputed

“objective” facts regarding her treatment first — such as the dates of procedures and her doctors’

characterizations of her conditions — before addressing the representations made in Kennedy’s

deposition testimony.

               1.       Ramona Kennedy’s conditions and treatment

       In June 2009, at the age of sixty years old, Ramona Kennedy presented to her OB-GYN,

Dr. Dominic Cammarano, who diagnosed her with a third-degree cystocele, a condition in which

the bladder drops from its normal position in the pelvis and bulges into the vagina. Plaintiffs’

Response and Statement of Additional Material Facts (“Pls.’ SAMF”) [ECF No. 75-1] ¶ 24. 4 Dr.



3
        The Court draws the following facts from the parties’ factual statements and responses
thereto, and generally cites to these statements rather than the underlying record except where a
description of or reference to the record is necessary for comprehension. The Court generally
does not recite factual assertions that are not undisputed, not material, not supported by proper
citations to the record, or that are supported by citations to the record the substance of which
does not actually provide support. See FED. R. CIV. P. 56(c)(1); Leeson, J., Policies and
Procedures §§ II(F)(7)-(8). Where a fact is purportedly disputed but necessary for context or
comprehension, the Court may recite the fact and note the purported dispute in a footnote.
4
        Plaintiffs’ SAMF contains thirty-eight paragraphs, many of which are comprised of
multiple sentences and contain multiple asserted “facts.” For example, Plaintiffs’ first paragraph
of additional material facts, numbered paragraph 24, is comprised of five long sentences, each
                                                 3
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 4 of 39




Cammarano recommended implantation of an anterior Prolift medical device, a transvaginal

mesh product designed and marketed by Defendants, to treat her condition. Id.; Defendants’

Statement of Undisputed Material Facts (“Defs.’ SOMF”) [ECF No. 71-1] ¶ 6. Dr. Cammarano

performed the Prolift implantation on September 23, 2009, at which time he also implanted an

Advantage Fit TVT device to treat stress urinary incontinence. Pls.’ SAMF ¶ 24; Defs.’ SOMF

¶ 2. Kennedy did not suffer any intra-operative or immediate post-operative complications. Id.

       In March 2011, Kennedy began experiencing severe abdominal pain, which she initially

attributed to pancreatitis. Defs.’ SOMF ¶ 7. After a CT scan revealed the existence of a bladder

stone, Kennedy was referred to a urologist, Dr. Constantine Harris. Id. ¶ 8. Dr Harris initially

evaluated Kennedy on March 31, 2011. Id. ¶ 9. After reviewing her past medical history and

performing a physical examination, Dr. Harris concluded, as stated in his examination notes, that

Kennedy’s “bladder stone [was] most likely the result of mesh erosion.” Id. ¶ 10; Pls.’ SAMF ¶

25. As to his initial examination of Kennedy, Dr. Harris testified at his deposition as follows:

“In my experience, patients that – women who have bladder stones, most times it’s attached to

something in the bladder. With [Kennedy’s] history of a Prolift and a TVT, that was the most

likely explanation for a fairly large stone in the bladder.” 5 Defs.’ SOMF ¶ 11.



containing multiple factual assertions. The paragraph contains a single citation to the record.
This type of organization greatly complicates the ability of Defendants to respond to the
individual facts contained within the paragraph — as well as the Court’s ability to weed out non-
genuine factual disputes. This manner of organization thereby contravenes the spirit, if not the
substance, of Federal Rule of Civil Procedure 56. Moreover, as a general matter, many of the
additional facts Plaintiffs claim are “material” simply are not. The Court will not recite or
consider facts that are not truly “material” to the legal issues on which Defendants’ motion is
based, as well as facts — like many of those contained in Plaintiffs’ SAMF — that the Court
cannot easily untangle, cannot connect to a proper citation to the record, or cannot determine,
owing to their organization, are truly undisputed.
5
        Plaintiffs respond to this fact as follows: “Disputed as stated. By way of further
response, Dr. Harris’s deposition is a document in writing. Plaintiffs deny any characterization of
it.” Pls.’ SAMF ¶ 11. However, the quote as recited above is verbatim from Dr. Harris’
                                                 4
                                              070720
         Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 5 of 39




       On April 1, 2011, Dr. Harris performed a cystoscopy that revealed a 2-3 cm bladder

calculus adherent to Kennedy’s bladder wall; pursuant to the operative report, Dr. Harris’

impression continued to be that “[t]he stone may be adherent to exposed TVT or Prolift mesh.”

Id. ¶ 12; Pls.’ SAMF ¶ 25.

       Dr. Harris performed a second cystoscopy on Kennedy on May 4, 2011, during which he

removed the bladder stone and observed “[t]he blue fibers and translucent fibers of the mesh

were clearly visible.” Defs.’ SOMF ¶ 17; Pls.’ SAMF ¶ 26. Dr. Harris’ notes indicate that “[t]he

mesh was seen to dive submucosally at the lateral trigone,” and “the mesh was also seen to pass

submucosally close to the bladder neck on the left lateral wall.” Pls.’ SAMF ¶ 26. During the

May 4, 2011 procedure, Dr. Harris successfully excised the exposed mesh. Defs.’ SOMF ¶ 17.

       Because her symptoms persisted after the first mesh removal procedure, on June 30,

2011, Kennedy presented to Dr. Harris for a follow-up visit and cystoscopy, at which time Dr.

Harris noted two additional bladder stones. 6 Pls.’ SAMF ¶ 27. One bladder stone was visible

“just above the left ureteral orifice,” and another “on the left lateral wall,” which corresponded

“to the locations of the ends of the previous cystine mesh.” Id. Both stones were “adherent to

the wall” and, Dr. Harris noted, “likely underlying the mesh.” Id. Following the cystoscopy,

Dr. Harris diagnosed Kennedy with “recurrent calculi with previous mesh erosion,” and

recommended possible treatment options of (1) an endoscopic excision of the ends of the mesh

and stone removal, or (2) an “open” procedure. Id. Dr. Harris recommended an endoscopic

approach first before attempting an open procedure, and Kennedy agreed. Id.



deposition transcript and is not a characterization. See Dr. Harris’ Deposition Transcript (“Harris
Dep.”), Defendants’ Exhibit D [ECF No. 71-5] at 15:10-15.
6
       The June 30 procedure was preceded by a postoperative follow-up on May 12, 2011, at
which time Dr. Harris checked Kennedy’s urine and discussed future treatment plans. See Harris
Dep. at 24:4-18. No physical examination was performed during this visit. See id.
                                                 5
                                              070720
         Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 6 of 39




       On July 19, 2011, Kennedy underwent a second revision procedure, during which Dr.

Harris performed a litholopaxy with cystoscopic removal of foreign body mesh. Pls.’ SAMF ¶

28. During the procedure, Dr. Harris noted two calculi adherent to the bladder mucosa, one

“immediately medial to the left ureteral orifice,” and the other “on the left wall near the bladder

neck.” Id. Dr. Harris excised “the visible mesh as deeply as possible,” including “down to what

appeared to be the outer detrusor layer of the bladder.” Id. Visible mesh fibers were trimmed,

and, at “the end of the procedure the only visible mesh was deep through the mucosa and

detrusor muscle.” Id.

       On August 25, 2011, Kennedy presented to Dr. Harris for her next cystoscopy. 7 Pls.’

SAMF ¶ 29. Dr. Harris noted that during this procedure he observed “bullous edema on the left

posterior wall [of the bladder] adjacent to the left ureteral orifice.” Id. He also noted “a

fibrinous material in the center of the area likely leading to the mesh” and “a large area of

bullous edema with fibrinous material in the center of the left lateral wall” corresponding to

“sites of prior stone removal and excision of mesh.” Id. Following the procedure, Dr. Harris

recommended an “open” procedure — as opposed to the previous endoscopic procedures — to

“excise the involved areas of mesh,” and Kennedy agreed. Id.

       On September 12, 2011, Kennedy underwent a third mesh removal procedure — the

“open” procedure. Pls.’ SAMF ¶ 30. During this procedure, Dr. Harris excised two areas of

eroded mesh, one “immediately lateral and cephalad to the left ureteral orifice,” and one on “the

left lateral wall above the bladder neck.” Id.




7
       Plaintiffs state that on this date “Mrs. Kennedy presented to Dr. Harris for her next
follow-up visit,” however, it appears there was a previous post-operative follow-up visit on July
29, 2011. See Harris Dep. at 35:19-25.
                                                    6
                                                 070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 7 of 39




       In March 2012, Dr. Harris referred Kennedy to OB-GYN Dr. Jaime Long, who diagnosed

Kennedy with mesh erosion into the bladder status post resection, recurrent urinary tract

infections, urinary incontinence, and a rectocele, for which Dr. Long recommended a surgical

repair. Pls.’ SAMF ¶ 31. The surgical repair was performed on April 24, 2012. Id. However,

prior to that, on April 12, 2012, Dr. Harris performed another cystoscopy on Kennedy to check

for recurrent mesh erosion and recurrent bladder calculi, at which time he noted that there was

“no evidence of mesh extrusion or erosion” and “no new stones.” Defs.’ SOMF ¶ 18.

       On November 27, 2012, Kennedy underwent a fourth mesh removal procedure, this time

performed by urologist Dr. Ariana Smith. Pls.’ SAMF ¶¶ 33-34.

               2.       Kennedy’s deposition testimony

       At her deposition, Kennedy testified at length regarding her many medical treatments.

Both sides point to testimony of Kennedy which they contend supports their respective positions:

in the case of Defendants, that Kennedy was aware that the mesh was the cause of her ongoing

medical conditions as early as March 2011; in the case of Plaintiffs, that Kennedy did not have

such knowledge — or at least knowledge insufficient to trigger the limitations period — until she

saw Dr. Long in 2012.

       The Court recites the portions of Kennedy’s testimony cited by Defendants first, followed

by the portions cited by Plaintiffs. The Court reproduces the relevant portions of the deposition

without characterization.

                        a.    Testimony cited by Defendants

       Q:      Understood. And when you met with Dr. Harris, he was the next doctor you
               met with to discuss the issues you were having with incontinence and the
               urgency and the frequency we have been discussing?




                                                7
                                             070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 8 of 39




       A:     Well, really the first time I saw Dr. Harris was when I had found out that I
              had the bladder stones and then he told me that they were attached to the
              mesh and had gone through my bladder.

       Q:     That was Dr. Harris who told you that?

       A:     That was in March of 2011.

Ramona Kennedy Deposition Transcript (“Kennedy Dep.”) [ECF No. 71-4] at 113:21-24, 114:2-

8; see Defs.’ SOMF ¶ 13.

       Q:     Ms. Kennedy, what were the first symptoms that indicated to you that you
              were having trouble after the implant surgery with Dr. Cammarano?

       A:     I want to say I had frequency and leakage right after, but the first real
              symptoms I had were in March of 2011.

                                                  * * *

       Q:     Is that when you began treating with Dr. Harris?

       A:     That’s when I began with Dr. Harris then.

       Q:     And you knew in March of 2011 that the injuries that you were experiencing
              were because of the mesh?

       A:     Yes.

Kennedy Dep. at 70:18-23, 71:13-19; see Defs.’ SOMF ¶ 14.

       Q:     Understood. Was it at that point when Dr. Harris had done that cystoscopy
              and said he saw the mesh going through your bladder that you began to
              attribute that need to reposition yourself or that painful urination you began
              to connect that back to your surgery in 2009?

       A:     I kind of – I kind of did but I kind of didn’t. I mean, I really attributed it to
              the pancreatitis because I thought for sure I was getting that again but then
              when I found out I had the bladder stones and not pancreatitis and that the
              mesh had gone through my bladder, then yes, I did attribute that to the
              surgery.

       Q:     And that was in March of 2011?

       A:     Yes.



                                                 8
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 9 of 39




Kennedy Dep. at 115:17-24, 116:1-7; see Defs.’ SOMF ¶ 15.

       Q:     What do you think that Ethicon did wrong?

       A:     I think their product was faulty.

       Q:     Has any medical doctor told you that Ethicon’s product was faulty?

       A:     I’m going to say yes because it was evident when it went through my bladder.

                                             * * *

       Q:     When you tell me you saw mesh coming through your bladder, what do you
              mean by that?

       A:     I mean when I had the cystoscopy done, they had a camera above my head
              and I could see everything that was going on.

       Q:     What cystoscopy are you referring to?

       A:     The one Dr. Harris did, the first one.

Kennedy Dep. at 22:10-15, 25:4-11; see Defs.’ SOMF ¶ 16. 8




8
      Although Defendants do not point it out, it seems a key piece of testimony from
Kennedy’s deposition supporting their position would be the following:

       Q:     Is it fair to say that early in 2011 you were aware that you were having
              problems because of the mesh?

       A:     March, yes. March 2011.

       Q:     In March 2011, you were aware that the problems you were having were
              because of the mesh implanted by Dr. Cammarano?

       A:     Yes.

Kennedy Dep. at 50:18-24, 51:1.
                                                9
                                             070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 10 of 39




                       b.      Testimony cited by Plaintiffs 9

       Q:      When did you first realize that these symptoms that were occurring ever
               since the surgery were, in fact, related or attributed to actually the pelvic
               mesh products that were implanted in you in 2009?

       A:      Okay. I think that was right around the time I talked to Dr. Long, and she
               did her procedure and I had talked to Dr. Harris and said I want this stuff
               out. I said because – I said I had gone through enough pain I thought and I
               don’t know, for some reason, I thought if they took it out, I wouldn’t have
               the pain or the infections, and I know it was after talking to her and what
               she was going to do, and that it could be related to the mesh, she said. She
               didn’t necessarily say it was related but could have been. And after that,
               then, I just realized that this was nasty stuff.

       Q:      And when you say “she”, are you referring to Dr. Long?

       A:      Dr. Long. Jaime Long.

Kennedy Dep. at 177:16-24, 178:1-11; see Pls.’ SAMF ¶¶ 14-16. 10

       Q:      The fact sheet indicates on page seven on C, April 12, 2012 is what [sic] the
               timeframe you recall attributing your injuries to the pelvic mesh products
               that were implanted in ’09?

       A:      Right, because even though I had three procedures, I really didn’t – I really
               didn’t put it that the mesh was faulty. I just thought it went through my
               bladder which would be a rare occurrence.

Kennedy Dep. at 178:17-24; see Pls.’ SAMF ¶¶ 14-16.

       B.      Procedural Background

        Plaintiffs filed their initial complaint in this action on July 2, 2013, in the United States

District Court for the Southern District of West Virginia, as part of an ongoing pelvic mesh




9
       It is noteworthy that portions of the deposition cited by Plaintiffs exclusively represent
Kennedy’s responses to her own attorney’s examination questions at the tail end of the
deposition. See Kennedy Dep. at 173:3-7 (“Okay. Ramona, I have a couple questions for you,
and we talked about it off the record for a moment but I know I am seated beside you and it’s
going to be seem [sic] strange but you will still focus on the camera.”)
10
       Plaintiffs state that “[t]here is no dispute that Mrs. Kennedy did not see Dr. Jaime Long
until March of 2012.” Id.
                                                 10
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 11 of 39




multidistrict litigation (“MDL”). See ECF No. 1. The case stayed with the MDL court through

the close of discovery and dispositive motion briefing, and on December 19, 2019, the MDL

court entered an Order remanding the case and numerous other cases to federal district courts of

competent jurisdiction around the country. See ECF No. 46. Pursuant to that Order, on or about

January 2, 2020, the matter was transferred to this Court. See ECF Nos. 48-52. Upon transfer,

the Undersigned dismissed Defendants’ pending motion for summary judgment without

prejudice and re-set dispositive motion and trial deadlines. See ECF No. 59. Defendants re-filed

their motion for summary judgment on February 14, 2020. See ECF No. 71.

III.   LEGAL STANDARD

       Rule 56(a) of the Federal Rules of Civil Procedure provides that a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The moving party bears the initial burden of

establishing that no genuine issue of material fact exists. Bacon v. Avis Budget Grp., Inc., 357 F.

Supp. 3d 401, 412-13 (D.N.J. 2018). In determining if the moving party has satisfied this

burden, the Court is obliged to construe all facts and factual inferences in the light most

favorable to the non-moving party. See United States ex rel. Simpson v. Bayer Corp., 376 F.

Supp. 3d 392, 401 (D.N.J. 2019); Boyle v. Cty. of Allegheny Pa., 139 F.3d 386, 393 (3d Cir.

1998). “[W]ith respect to an issue on which the nonmoving party bears the burden of proof . . .

the burden on the moving party may be discharged by ‘showing’— that is, pointing out to the

district court — that there is an absence of evidence to support the nonmoving party’s case.”

Bacon, 357 F. Supp. 3d at 413 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).




                                                11
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 12 of 39




       Where the movant shows a prima facie entitlement to summary judgment, the burden

shifts to the non-movant to point to record evidence creating a genuine issue of material fact.

See FED. R. CIV. P. 56(e); Davis v. Quaker Valley Sch. Dist., No. 13-1329, 2016 WL 912297, at

*8 (W.D. Pa. Mar. 10, 2016), aff'd, 693 F. App’x 131 (3d Cir. 2017). “[T]he non-moving party

may not merely deny the allegations in the moving party’s pleadings; instead he must show

where in the record there exists a genuine dispute over a material fact.” Gibson-Reid v.

Lendmark Fin. Servs., LLC, No. 2:19-CV-02859, 2019 WL 4139034, at *1 (E.D. Pa. Aug. 30,

2019) (quoting Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007)); see Schoch v.

First Fid. Bancorp., 912 F.2d 654, 657 (3d Cir. 1990) (“[U]nsupported allegations . . . and

pleadings are insufficient to repel summary judgment.”). Summary judgment is mandated where

a non-moving party fails “to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial. . . .

[T]here can be ‘no genuine issue of material fact’” where “a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 n.5 (3d Cir. 1992) (quoting Celotex,

477 U.S. at 322-23).

IV.     DISCUSSION

        As noted previously, Defendants move for summary judgment on four distinct grounds.

First, Defendants claim Plaintiffs’ claims are barred by Pennsylvania’s two-year statute of

limitations applicable to personal injury actions. See Defendants’ Memorandum in Support of

their Motion (“Defs.’ Mem.”) [ECF No. 71] at 5. Second, they contend Pennsylvania law does

not recognize Plaintiffs’ claims for strict liability in cases involving prescription medical devices

like the pelvic mesh made and marketed by Defendants here. See id. Third, Defendants claim



                                                  12
                                                070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 13 of 39




that Plaintiffs’ claims for design defects fail because they are preempted by federal law, because

Plaintiffs cannot meet their burden of proof, and because Plaintiffs cannot establish causation.

See id. Fourth and finally, Defendants contend that Mr. Kennedy’s derivative loss of consortium

claim fails as a matter of law without a viable source claim. See id.

       As explained below, there can be no genuine factual dispute as to when Kennedy gained

knowledge of her injuries sufficient to trigger the statute of limitations; in light of the undisputed

factual record, her claims are untimely. As a consequence, Defendants’ second, third, and fourth

arguments are moot. The Court therefore focuses its analysis exclusively on the issue of when

Kennedy’s claims accrued and the limitations period was triggered.

       A.      Review of the law: The statute of limitations

       Under Pennsylvania law, 11 an action “to recover damages for injury to person or property

which is founded on negligent, intentional, or otherwise tortious conduct” is subject to a two-

year statute of limitations. 42 PA. CONS. STAT. § 5524(7). The two-year limitations period runs

“from the time the cause of action accrued.” 42 PA. CONS. STAT. § 5502(a). “Generally, ‘a

cause of action accrues, and thus the applicable limitations period begins to run, when an injury

is inflicted.’” Carlino v. Ethicon, Inc., 208 A.3d 92, 103 (Pa. Super. Ct. 2019) (quoting Wilson v.

El-Daief, 600 Pa. 161, 174 (2009)), reargument denied (June 12, 2019); Dubose v. Quinlan, 643

Pa. 244, 258 (2017) (“Statutes of limitations begin to run when the cause of action accrues,

which is usually the time a plaintiff is injured.”). “Once a cause of action has accrued and the

prescribed statutory period has run, an injured party is barred from bringing his cause of action.”

Fine v. Checcio, 582 Pa. 253, 266 (2005).




11
       There does not appear to be any dispute that Pennsylvania law governs Kennedy’s
personal injury claims in this diversity action. See, e.g., Pls.’ Opp’n. at 23 n.5.
                                                 13
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 14 of 39




       There are, however, exceptions to the general rule that bars a plaintiff from bringing suit

once the limitations period has run. The “discovery rule” is one such exception. “Under the

‘discovery rule,’ a cause of action does not accrue until the plaintiff discovers, or should have

discovered, the injury.” Dubose, 643 Pa. at 252 n.4. The discovery rule “is premised on the

concept that where the existence of an injury is not apparent or where the existence of an injury

cannot be reasonably ascertained, the statute of limitations does not begin to run until such time

as the injury's existence is known or discoverable by the exercise of reasonable diligence.” Ward

v. Rice, 828 A.2d 1118, 1121 (Pa. Super. Ct. 2003), aff'd sub nom. Fine v. Checcio, 582 Pa. 253

(2005). The rule is thus intended “to ensure that persons who are reasonably unaware of an

injury that is not immediately ascertainable have essentially the same rights as those who suffer

an immediately ascertainable injury.” Nicolaou v. Martin, 195 A.3d 880, 892 n.13 (Pa. 2018).

       “Pennsylvania's formulation of the discovery rule reflects a narrow approach to

determining accrual for limitations purposes and places a greater burden upon Pennsylvania

plaintiffs vis-á-vis the discovery rule than most other jurisdictions.” Gleason v. Borough of

Moosic, 609 Pa. 353, 362 (2011). Under the Pennsylvania discovery rule, the commencement of

the limitations period is grounded on “inquiry notice,” which is tied to “actual or constructive

knowledge of at least some form of significant harm and of a factual cause linked to another's

conduct, without the necessity of notice of the full extent of the injury, the fact of actual

negligence, or precise cause.” Wilson 600 Pa. at 178; see Gleason, 609 Pa. at 362. Accordingly,

the discovery rule tolls the statute of limitations until — or conversely, the statute of limitations

begins to run when — a plaintiff knows, or, “exercising reasonable diligence,” should have

known that (1) he or she was injured and (2) that the injury was caused by another. Adams v.




                                                 14
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 15 of 39




Zimmer US, Inc., 943 F.3d 159, 163 (3d Cir. 2019) (citing Coleman v. Wyeth Pharms., 6 A.3d

502, 510-11 (Pa. Super. Ct. 2010)).

       “[I]t is well-settled that the reasonable diligence standard is objective, as the question is

not what the plaintiff actually knew of the injury or its cause, but what he might have known by

exercising the diligence required by law.” Nicolaou, 195 A.3d at 893. At the same time,

however, the standard is “‘sufficiently flexible’ to ‘take into account the differences between

persons and their capacity to meet certain situations and the circumstances confronting them at

the time in question.’” Adams, 943 F.3d at 163 (quoting Fine, 582 Pa. at 267). Under the

“reasonable diligence” standard, “a plaintiff's actions are examined to determine whether the

plaintiff demonstrated ‘those qualities of attention, knowledge, intelligence and judgment which

society requires of its members for the protection of their own interest and the interest of

others.’” Nicolaou, 195 A.3d at 893 (quoting Fine, 582 Pa. at 267). In the context of product

liability cases, a lay plaintiff is generally not expected to possess more knowledge than his or her

medical or healthcare provider who provided treatment and diagnosis. Nicolaou, 195 A.3d at

893; Wilson, 600 Pa. at 180.

       “[B]ecause the reasonable diligence determination is fact intensive, the inquiry is

ordinarily a question for the jury”; and yet, “courts may resolve the matter at the summary

judgment stage where reasonable minds could not differ on the subject.” Nicolaou, 195 A.3d at

893-94; Wilson, 600 Pa. at 175. The party asserting the discovery rule — that is, the party

claiming the rule tolls the statute of limitations —“bears the burden of proving that reasonable

diligence was exercised.” Nicolaou, 195 A.3d at 893.




                                                15
                                              070720
          Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 16 of 39




          B.     Review of the law: Application of Pennsylvania’s “discovery rule”

          It is worth briefly reviewing several judicial decisions in which courts applying

Pennsylvania law have addressed the discovery rule and the issue of actual and constructive

notice.

          Recently, in Adams v. Zimmer US, Inc., 943 F.3d 159 (3d Cir. 2019), the Third Circuit

addressed an appeal from a district court’s grant of summary judgment in favor of defendants in

a product liability case over an allegedly defective hip implant. According to the Third Circuit,

the appeal required the Court to determine “whether a reasonable juror could credit plaintiff

Marilyn Adams’s contention that she reasonably did not know until February 12, 2015 that the

hip implant made by defendant Zimmer, Inc., caused her the injuries.” Id. at 161. Although

“[t]he District Court concluded there can be no dispute that the information available to Adams

in her preoperative visits would have put a reasonably diligent person on notice of her injury as a

matter of law,” id. at 164, the Third Circuit found that the district court improperly “resolved

issues of fact regarding the timing of Adams’s discovery that her hip pain was caused not by her

poor adjustment to the implant but instead by the implant itself,” id. at 161. The Third Circuit

concluded that “a jury could reasonably conclude Adams ascribed her pain to her own poor

adjustment to the implant; it was only when her doctor discovered new information

‘intraoperatively’ that she would know the implant’s disintegration, rather than her reaction to

the implant, was causing her pain. Id. at 165. Other considerations leading the Court to this

conclusion included that Adams had had a “difficult” diagnostic history which counseled

“against quickly charging her with knowledge of an injury.” Id. at 167. “She moreover had

confronted the possibility of her implant being replaced once before, during her 2012-13 struggle

with infection; the implant was ultimately left in place, which could lead a reasonable person in



                                                  16
                                                070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 17 of 39




her position to believe surgery calling for removal did not mean the device itself was causing her

harm.” Id.

        On the same day the Third Circuit issued its decision in Adams, the Pennsylvania

Supreme Court decided In re Risperdal Litig., 223 A.3d 633 (Pa. 2019). In re Risperdal

concerned an appeal from the Superior Court’s affirmation of the trial court’s grant of summary

judgment against two plaintiffs who alleged that they developed gynecomastia (enlarged breasts

in men) as a result of their ingestion of Risperdal, an antipsychotic drug. The Supreme Court

concluded that “[t]he certified record here provides no substantial basis for” the finding of the

Superior Court — that the two plaintiffs had sufficient constructive knowledge of their injuries in

1998 and 2002, well outside the statute of limitations. Id. at 641. In reaching this conclusion,

the Court observed the summary judgment motion at issue was filed in an attempt to obtain a

“global” accrual date for all Risperdal claims and prior to any case-specific discovery. Id. As

such, the certified record contained no pictures of the plaintiffs’ alleged malformations, no

medical records, and no deposition testimony of the plaintiffs or their doctors. See id. In the

absence of any evidence, the Supreme Court cautioned against what it saw as the Superior

Court’s improper assumption that the two plaintiffs “either knew or should have known that their

breast growth was an outward manifestation of an endocrine disorder known as gynecomastia

(thus triggering a duty to investigate its underlying cause).” Id. at 642. “Importantly,” the Court

observed, “the Superior Court fail[ed] to distinguish between knowledge of the physical

condition of large breasts and the critical knowledge of an injury, gynecomastia.” Id. (emphasis

in original).

        Several months before the In re Risperdal decision was issued, the Pennsylvania Superior

Court decided Carlino v. Ethicon, Inc., 208 A.3d 92 (Pa. Super. Ct. 2019), reargument denied



                                                17
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 18 of 39




(June 12, 2019). In this case, the Defendants here — Ethicon, Inc. and Johnson and Johnson —

appealed from a $13,500,000.00 jury verdict in the Philadelphia Court of Common Pleas

stemming from implantation of a defective TVT device. 12 The Superior Court found that the

question of when the plaintiff had notice sufficient to trigger the statute of limitations 13 was a

fact-intensive question that was properly put before the jury, and explained as follows:

        Ethicon makes a spirited argument that the statute of limitations bars Ms. Carlino’s
        action as a matter of law. Specifically, Ethicon asserts that in view of Ms. Carlino’s
        history of pain in 2007 and 2010, the advice her physicians gave her on both
        occasions that the TVT was causing her pain due to erosion, her decision to have
        corrective surgery on both occasions, and the recurrence of her discomfort in March
        2011, Ms. Carlino knew or should have known before June 26, 2011 that the TVT
        caused her injuries. These are indeed strong points, but the other evidence described
        above supports a different conclusion: she reasonably believed her pain was a risk
        of surgery. Because there was conflicting evidence on this subject, the trial court
        properly denied Ethicon's motion for judgment n.o.v.

Id. at 105.

        In Nicolaou v. Martin, 195 A.3d 880 (Pa. 2018), in which the plaintiff brought suit for

failure to diagnose her Lyme disease, the Pennsylvania Supreme Court addressed an appeal from

a grant of summary judgment in favor of defendants on the grounds that the statute of limitations

had expired. In finding that the Superior Court — which had affirmed the trial court’s grant of

summary judgment — had erred, the Supreme Court noted that “[w]hen viewed in a vacuum,”

the facts relied on by the lower courts “may have alerted a reasonable person that she suffered an

injury at the hands of medical professionals who failed to diagnose and treat her Lyme disease.



12
        Kennedy also had implanted a TVT device, yet the instant suit is concerned only with the
Prolift mesh product.
13
        Although the plaintiff’s cause of action in Carlino accrued in New Jersey, the Superior
Court explained that “both jurisdictions [Pennsylvania and New Jersey] employ parallel
discovery rules that toll the statute of limitations until the plaintiff knows or reasonably should
know that she suffered injury due to the fault of another.” Id. at 103. The Court went on to state
that “[s]ince both jurisdictions have the same law, we apply the law of the forum state,
Pennsylvania.” Id.
                                                 18
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 19 of 39




Indeed, these circumstances may or may not persuade a jury to so conclude.” Id. at 894.

“However,” the Court explained, “courts may not view facts in a vacuum when determining

whether a plaintiff has exercised the requisite diligence as a matter of law, but must consider

what a reasonable person would have known had he or she been confronted with the same

circumstances” as the plaintiff. Id. The Court concluded as follows:

        In summary, we conclude that it is within the province of a jury to determine
        whether an untrained lay person who had been repeatedly and definitively
        diagnosed with [multiple sclerosis] by several previous physicians, had four prior
        negative Lyme disease tests, and lacked health insurance to cover the costs of
        further diagnostic testing “reasonably should have known” that she suffered from
        Lyme disease after [a nurse] informed her of a “probable” diagnosis of that disease
        based on her clinical symptoms, and when some of her symptoms improved after
        taking antibiotics prescribed for that condition.

Id. at 895.

        Moving backwards in time, the Pennsylvania Supreme Court reached a similar

conclusion in Gleason v. Borough of Moosic, 609 Pa. 353 (2011). Gleason concerned liability

for so-called “toxic-mold” contamination in the plaintiffs’ basement stemming from construction

of a sewer system near plaintiffs’ home. The plaintiffs filed suit in 2001 against their

municipality for health-related injuries suffered as a result of contamination stemming from the

sewer. The state trial and Superior Courts concluded the plaintiffs should have known about the

contamination in 1997 when they attempted to renovate their basement, because the renovation

revealed “mold and discoloration” and plaintiffs “began to experience symptoms of illness

during and after the aborted basement renovation.” Id. at 360. The Supreme Court disagreed,

finding the record evidence was not such as to put the issue firmly to rest. The Court observed

that even though it was undisputed that the plaintiffs were aware of the mold in their basement,

the defendants did




                                                19
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 20 of 39




       not recite any facts that would tend to show that [plaintiffs] had been informed by
       any medical personnel or any layperson, for that matter, that their ailments were or
       even might be mold-related prior to the year 2000. Moreover, [defendants] do not
       assert how or why [plaintiffs] should have immediately known or even suspected
       that their ailments were mold-related. There is no indication in the record that the
       phrase “toxic mold” entered the nation's lexicon prior to the year 2000, and it cannot
       be seriously argued that the exercise of reasonable diligence would require one to
       uncover a relatively new environmental hazard prior to the time it becomes
       recognized and reported in the media.

Id. at 365. The Court concluded that “given the disputed and somewhat complex factual

scenario presented . . . a jury should determine the point at which [plaintiffs] should have

reasonably been aware of their injury and its cause.” Id. at 367.

       Two years earlier, the Pennsylvania Supreme Court in Wilson v. El-Daief, 600 Pa. 161

(2009) addressed the discovery rule in a medical malpractice context. The trial and Superior

Courts had found that the discovery rule was not available to the plaintiff in tolling the statute of

limitations for the following reasons:

       Plaintiff admits that she began experiencing excruciating pain at the incision point
       site immediately after the surgery on August 4, 2000, in contrast to the relief she
       experienced from her symptoms after the May 2000 procedure. Any soreness
       associated with the May 2000 surgery resolved after the stitches were removed. The
       pain Plaintiff experienced following the August 2000 procedure increased, despite
       removal of the stitches. Significantly, Plaintiff believed “something wasn't right,”
       and that Defendant had not taken proper care of her, no later than September 24,
       2001. Accordingly, the record before this court compels a finding that even if the
       discovery rule applied it would not extend the running of the statute of limitations
       past September 24, 2003. Thus, Plaintiff[’s] suit is time-barred because it was not
       commenced until October 10, 2003.

Id. 166-67 (quoting Wilson v Daief, No. 03-19723, Slip. Op. at 4-5 (Pa. Com. Pl. Mar. 13,

2006)). The Supreme Court disagreed. The Court took special note of the ability of long-lasting

post-surgical symptoms to be confused with injuries resulting from tortious conduct, particularly,

in the plaintiff’s case, “in the asserted unwillingness or inability on the part of [the defendant

doctor] to recognize injury or cause, and in the failure of [a second doctor] to offer [the plaintiff]

his assessment upon consultation.” Wilson, 600 Pa at 180 (citations omitted). While the Court
                                                 20
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 21 of 39




“reiterate[d] that knowledge of ‘injury’ and ‘cause’ does not require a precise medical

diagnosis,” it “decline[d] to hold, as a matter of law, that a lay person must be charged with

knowledge greater than that which was communicated to her by multiple medical professionals

involved in her treatment and diagnosis.” Id.

       Wilson — and most of the above-discussed cases — relies heavily on the Pennsylvania

Supreme Court’s decision in Fine v. Checcio, 582 Pa. 253 (2005). Fine was a consolidated case

concerning two plaintiffs’ claims of dental malpractice. In disagreeing with the lower courts as

to the applicability of the discovery rule to one of the primary plaintiffs’ (Fine’s) claims, the

Supreme Court stated as follows:

       It is important to keep in mind that in this case, the record revealed that facial
       numbness was indicative of two distinct phenomena. Facial numbness was either a
       temporary physical consequence that resulted from the very nature of the procedure
       that [the defendant dentist] performed on Fine or it was a manifestation of Fine’s
       injury, a permanent condition that resulted from underlying nerve damage. Until
       conflicts in the record were resolved, and inferences from relevant facts were
       drawn, the issue of whether Fine knew, or should have known through the diligence
       that a reasonable person would have exercised under the circumstances, that the
       numbness he was experiencing on July 17, 1998, was a manifestation of injury, as,
       opposed to, or in addition to, the typical condition that dental surgery produces
       remained disputed. Therefore, to rule against the discovery rule’s application, the
       Superior Court had to undertake these fact-resolution and inference-drawing
       functions. In doing so, the court erred. We emphasize that it is not the court's
       function upon summary judgment to decide issues of fact, but only to decide
       whether there is an issue of fact to be tried.

Id. at 272-73 (citations omitted).

       While the above decisions are examples of fact-intensive circumstances precluding a

judicial determination of the discovery rule issue as a matter of law, the following decisions

present circumstances in which no genuine factual dispute existed.

       Very recently, application of the discovery rule was addressed in McLaughlin v. Bayer

Essure, Inc., No. 14-7316, 2020 WL 1625549 (E.D. Pa. Apr. 2, 2020). This case is a



                                                 21
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 22 of 39




consolidated action still pending in this Court in which plaintiffs seek compensation for injuries

sustained in connection with the purchase of Essure, a birth control device. The April 2, 2020

decision ruled on objections to a Special Master’s Report and Recommendation concerning the

timeliness of claims of fifty plaintiffs. The Court both rejected the Special Master’s

recommendation that certain claims were not time-barred under Pennsylvania law, and adopted

the Special Master’s recommendation that other claims were time-barred. For example, the

Court rejected the recommendation that the claims of one plaintiff (“S.G.”) were not time-barred

because “her doctor never informed her that Essure may have been the cause of her pain, but

rather, attributed her pain to other medical issues, and because her doctor never diagnosed her

with a migration or other Essure-related problems.” Id. at *14. As to this plaintiff, the Court

held that

       [c]ontrary to the Special Master’s assertion . . . the undisputed evidence in the
       summary judgment record is that S.G. learned of an Essure perforation in
       November of 2011, or, at the latest, in December of 2012. She specifically admits
       that she learned in December of 2012 that Essure had perforated her pelvis. The
       Essure implants were removed from her abdomen in a May 2013 surgery. In light
       of the known Essure perforation, the undisputed evidence demonstrates that S.G.
       kn[ew] or, with reasonable diligence, should have known that she was injured by
       Essure as early as November of 2011 and no later than May of 2013. Moreover,
       S.G. admits that her doctor told her in June of 2013 that she was suffering a non-
       pregnancy-related Essure injury.

Id. (citations omitted). The Court adopted the Special Master’s recommendation that the claims

of another plaintiff (“T.M.”) were time-barred. The Court stated as follows:

       [W]hen T.M. learned that she was pregnant and subsequently learned that one
       Essure coil was embedded in her uterus and the other had perforated her fallopian
       tube, she knew that she had been injured by Essure and the statute of limitations
       began to run. Although her doctor may have been telling her that her pain, fatigue
       and other symptoms were not caused by Essure, the fact that T.M. had not
       connected these additional injuries to her migrated coil and the second coil that had
       perforated her fallopian tube is inconsequential under Pennsylvania law, which
       states that the statute begins to run when a plaintiff has “actual or constructive
       knowledge of at least some form of significant harm and of a factual cause linked

                                                22
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 23 of 39




        to another’s conduct, without the necessity of notice of the full extent of the injury.”
        Thus, a reasonable jury could only conclude that the statute of limitations began to
        run on Plaintiff’s tort claims in 2011, when she knew that she had suffered
        significant injuries (migration and perforation) as a result of Essure.

Id. at *24. As to another plaintiff (“S.J.”), the Court found that

        [u]nder these circumstances, the undisputed evidence establishes that S.J. had an
        unrebutted suspicion that she had been injured by Essure and that her doctor
        performed a hysterectomy in July of 2012 to, among other things, remove the
        Essure coils and address unusual bleeding that he told her was Essure-related. Thus,
        a reasonable jury could only conclude that, no later than July of 2012, S.J. was on
        inquiry notice that she had been injured by Essure.

Id. at *26.

        In Hartey v. Ethicon, Inc., No. CIV.A. 04-CV-5111, 2006 WL 724554 (E.D. Pa. Mar. 20,

2006) — a case involving the implantation of Mersilene mesh manufactured by Ethicon, Inc.— a

Judge on this Court applying Pennsylvania law granted Ethicon summary judgment on the basis

of the plaintiffs’ untimely claims. Plaintiffs had filed a medical malpractice suit against the

implantation doctor on March 1, 2002, and this product liability action on September 28, 2004.

Id. at *1. The Court in Hartey found that allegations in the 2002 malpractice pleadings made

clear that plaintiffs were on notice of the complained-of injury well in advance of two years prior

to the filing of the product liability action. Specifically, the Court found as follows:

        It is undeniable that as of March 1, 2002 [the date of the filing of their malpractice
        suit], Plaintiff knew that massive scarring was a risk or complication of the use of
        Mersilene mesh and that [the implantation doctor] had used Mersilene mesh in the
        1999 surgery. She knew that she was required to undergo an additional surgical
        procedure in 2000 because of complications resulting from that surgery. She also
        knew that she was continuing to have problems which required “continuing medical
        treatment” and which caused her to “endure excruciating pain.” This was sufficient
        to “awaken inquiry and direct diligence in the channel in which it would be
        successful,” and to thus trigger the start of the limitations period.

Id. at *3 (citations omitted).




                                                 23
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 24 of 39




        C.     Application of law to the undisputed material facts of this case

        With an understanding of the legal principles set forth above and as applied in the

aforementioned decisions, the Court now turns to the undisputed factual record here.

        It is undisputed that Kennedy learned she had a bladder stone attached to her pelvic mesh

in March 2011 when she first visited Dr. Harris, and that the abdominal pain she began

experiencing at that time was likely associated with the bladder stone and its formation rather

than a result of pancreatitis. See Defs.’ SOMF ¶¶ 7-13; Pls.’ SAMF ¶ 25; Kennedy Dep. at

114:2-8, 115:17-24, 116:1-7. On this point, Kennedy testified that “the first real symptoms [she]

had” as a result of problems with the 2009 implant surgery, apart from bladder leakage and

frequency, “were in March of 2011.” Kennedy Dep. at 70:18-23. As a result of his initial

examination of Kennedy, Dr. Harris noted that “[t]he bladder stone [was] most likely the result

of mesh erosion.” Defs.’ SOMF ¶ 10; Pls.’ SAMF ¶ 25. During the April 1, 2011 cystoscopy,

Dr. Harris observed that “[t]he stone may be adherent to the exposed TVT or Prolift mesh.”

Defs.’ SOMF ¶ 12; Pls.’ SAMF ¶ 25. This was confirmed during the procedure performed on

May 4, 2011, during which Dr. Harris also observed that “[t]he blue fibers and translucent fibers

of the mesh were clearly visible,” “[t]he mesh was seen to dive submucosally at the lateral

trigone,” and “the mesh was also seen to pass submucosally close to the bladder neck on the left

lateral wall.” Defs.’ SOMF ¶ 17; Pls.’ SAMF ¶ 26. During this procedure Dr Harris removed

the bladder stone and excised portions of visible, exposed mesh. Defs.’ SOMF ¶ 17; Pls.’ SAMF

¶ 26.

        At her deposition, Kennedy testified on multiple occasions and in no uncertain terms that

she was aware of the relationship between the medical conditions she was experiencing in

March, April, and May 2011 and her pelvic mesh. Specifically, (1) when asked whether in



                                                24
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 25 of 39




March 2011 she “knew . . . that the injuries [she was] experiencing were because of the mesh?”

Kennedy answered “[y]es,” Kennedy Dep. at 71:13-19; (2) when asked whether it was “fair to

say that early in 2011 [she was] aware that [she was] having problems because of the mesh?”

Kennedy answered “March, yes. March 2011,” id. at 50:18-21; (3) when asked again whether

“[i]n March 2011, [she was] aware that the problems [she was] having were because of the mesh

implanted by Dr. Cammarano?” Kennedy answered “[y]es,” id. at 50:22-24, 51:1; and (4) when

asked about Dr. Harris’ first cystoscopy, Kennedy stated as follows: “when I found out I had the

bladder stones and not pancreatitis and that the mesh had gone through my bladder, then yes, I

did attribute that to the surgery,” and that this was in “March 2011,” 14 id. at 115:17-24, 116:1-7.

       Kennedy moreover testified that early in her treatment with Dr. Harris, (1) she observed

first-hand the damage her mesh implant was causing to her bladder — and specifically, she

observed the mesh coming through her bladder, (2) as a result of this observation, she attributed

her injuries to the pelvic mesh, and (3) more specifically, she attributed her injuries to a defect 15

in the mesh. In particular, Kennedy testified that she thought “their [Ethicon’s] product was

faulty,” and when asked if any doctor had told her “that Ethicon’s product was faulty,”

responded “yes because it was evident when [the mesh] went through my bladder.” Kennedy

Dep. at 22:11-15. She then stated that she made this observation during one of Dr. Harris’

cystoscopy, as “they had a camera” above her head and she “could see everything that was going

on.” 16 Id. at 25:4-11.




14
       The correct date for the procedure Kennedy refers to here would appear to be either April
1 or May 4, 2011. See Pls.’ SAMF ¶¶ 25-26.
15
       However, this is not a required element for her cause of action to accrue, as explained
more fully below.
16
       Kennedy testified this took place during “[t]he [cystoscopy] Dr. Harris did, the first one.”
Kennedy Dep. at 25:10.
                                                 25
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 26 of 39




       Despite such facts indicating Kennedy’s awareness of her injuries and the link between

her injuries and Defendants’ product in the months of March, April, and May 2011, Plaintiffs

contend that Kennedy was not on notice that her injuries were “attributable to the tortious

conduct of Defendants” “until after her open abdominal procedure with Dr. Harris in September

2011, and likely sometime in early 2012.” Pls.’ Opp’n. at 32. In support of this contention,

Plaintiffs point to two portions Kennedy’s deposition testimony: her testimony (1) that it “was

right around the time [she] talked to Dr. Long” in 2012 that she realized her injuries were

attributable to the pelvic mesh, id. (quoting Kennedy Dep. at 177:16-24, 178:1-11); and (2) that

she believed the mesh erosions that had occurred in 2011 were “a rare occurrence” and not the

result of the mesh being “faulty,” Pls.’ Opp’n. at 34 (quoting Kennedy Dep. at 178:17-24). In

addition to a reference to Dr. Cammarano’s having informed Kennedy that bladder injury and

mesh erosion were risks of her mesh implantation procedure, these two statements by Kennedy

appear to be the only parts of the record Plaintiffs point to in support of their contentions that she

was not aware her medical conditions were being caused by the mesh until late 2011 or 2012, or,

at a minimum, that a genuine dispute exists as to when this took place. See Pls.’ Opp’n. at 32-36.

For the several reasons explained below, the Court declines to find that Kennedy’s two limited,

self-serving statements create or support a “genuine” factual dispute as to when she gained

sufficient knowledge of her injuries to trigger the statute of limitations.

       As Defendants point out, the testimony Plaintiffs cite was elicited by way of questions

posed by Kennedy’s own counsel at the tail end of her deposition and after going off the record.

See Kennedy Dep. at 173:3-7. Her responses to her attorney’s questions squarely contradict her

multiple previous statements as to when she gained knowledge of the relationship between her

injuries and the pelvic mesh. In these circumstances, the Court takes guidance from a seemingly



                                                 26
                                               070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 27 of 39




unrelated doctrine: the “sham affidavit” doctrine. The sham affidavit doctrine stands for the

proposition that “a party may not create a material issue of fact to defeat summary judgment by

filing an affidavit disputing his or her own sworn testimony without demonstrating a plausible

explanation for the conflict.” Jiminez v. All American Rathskeller, Inc., 503 F.3d 247, 251 (3d

Cir. 2007) (quoting Baer v. Chase, 392 F.3d 609, 624 (3d Cir. 2004)). As the Third Circuit has

explained, “[i]if a party who has been examined at length on deposition could raise an issue of

fact simply by submitting an affidavit contradicting his own prior testimony, this would greatly

diminish the utility of summary judgment as a procedure for screening out sham issues of fact.”

Jiminez, 503 F.3d at 252 (alteration in original).

       The Court finds significant similarities between (1) self-serving deposition testimony

elicited by one’s own counsel which contradicts previous testimony and is relied upon in

opposition to a summary judgment motion, and (2) a self-serving affidavit which contradicts

previous deposition testimony and is also submitted in opposition to a summary judgment

motion. Based on these similarities, the Court finds the logic of the “sham affidavit” doctrine to

be readily applicable to the instant circumstances. 17 See Smith v. Johnson & Johnson, 593 F.3d

280, 285 n.3 (3d Cir. 2010) (stating that “although the ‘sham affidavit’ doctrine is not applicable

here, the principle of that doctrine surely is,” where a plaintiff asked the court to limit the

significance of her inculpatory deposition testimony; the Third Circuit explained that it was

“unwilling to ignore [plaintiff’s] testimony to hold that there is an issue of material fact merely




17
        Cf. McLaughlin v. Bayer Essure, Inc., No. 14-7316, 2020 WL 1625549, at *6 (E.D. Pa.
Apr. 2, 2020) (“Based on these Third Circuit precedents, we cannot conclude that the sham
affidavit rule is strictly limited to circumstances in which an affidavit or declaration contradicts
prior deposition testimony and never applies to circumstances in which the affidavit or
declaration contradicts a prior interrogatory answer.”).
                                                 27
                                               070720
         Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 28 of 39




because of [plaintiff’s] request that [it] do so”); 18 see also EBC, Inc. v. Clark Bldg. Sys., Inc., 618

F.3d 253, 268 (3d Cir. 2010) (holding “that when reviewing a motion for summary judgment, a

district court does not abuse its discretion under Rule 30(e) [regarding alterations to deposition

testimony] when it refuses to consider proposed substantive changes that materially contradict

prior deposition testimony, if the party proffering the changes fails to provide sufficient

justification”). 19

        Under the logic of the sham affidavit doctrine, Plaintiffs must, at a minimum, make some

attempt to explain the apparent contradiction in Kennedy’s testimony for the Court to consider

the latter, contradictory portions of it. However, the most Plaintiffs offer in this vein is an

allegation that Defendants have “cherry-pick[ed]” lines from Kennedy’s testimony as to her

knowledge of her injuries and presented them out of context, Pls.’ Opp’n. at 34-35, and a general

argument that “[t]o the extent there is contradiction in the evidence regarding timeliness,

Pennsylvania law makes clear that this issue should be decided by a jury,” id. at 23. In the

Court’s view, these responses are insufficient to explain the contradictions in Kennedy’s



18
       The Court went on to state the following: “[W]hen [plaintiff] testified she surely
understood the significance of her testimony in the context of this case. In the circumstances
before us, we accept [plaintiff’s] deposition testimony as an accurate description of her position
and thus we will affirm the order granting [defendant] summary judgment.” Id. at 285.
19
       The Court further explained as follows:

        We see no principled reason to distinguish between affidavits and errata sheets in
        this context, and we conclude that the proper analysis for each is the same.
        Requiring consideration of contradictory errata in all cases, no less so than
        contradictory affidavits, would greatly diminish the utility of summary judgment
        as a procedure for screening out sham issues of fact. But nothing in the foregoing
        requires courts to strike contradictory errata if sufficiently persuasive reasons are
        given, if the proposed amendments truly reflect the deponent's original testimony,
        or if other circumstances satisfy the court that amendment should be permitted.

Id. at 270 (quotation and citation omitted).

                                                  28
                                                070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 29 of 39




testimony, especially since the “contradictions” appear to stem from a change in the identity of

Kennedy’s examiner and style of examination after going off the record. In the absence of a

meaningful explanation of her latter, contradictory statements, the Court declines to credit or

consider these portions of Kennedy’s deposition testimony. See Smith, 593 F.3d at 285; EBC,

Inc., 618 F.3d at 268-270.

       Without these pieces of testimony, the Court finds that there can be no genuine dispute of

material facts as to the application of the discovery rule. As recounted above, the record

unambiguously shows that by the time of the May 4, 2011 procedure at the latest, Kennedy was

aware that she had suffered injuries and that these injuries shared some causal connection to the

pelvic mesh she had implanted in 2009. See Adams v. Zimmer US, Inc., 943 F.3d 159, 163 (3d

Cir. 2019); Coleman v. Wyeth Pharms., 6 A.3d 502, 510-11 (Pa. Super. Ct. 2010). Under the

discovery rule, May 4, 2011 is the latest date her cause of action accrued. Accordingly, any

claims subject to a two-year statute of limitations filed after May 4, 2013 are untimely.

       In reaching this conclusion, the Court recognizes that where application of the discovery

rule requires a determination as to whether a plaintiff exercised “reasonable diligence” in

learning of her injuries, this inquiry is “ordinarily a question for the jury.” Nicolaou v. Martin,

195 A.3d 880, 893 (Pa. 2018). It is important to note, however, that there is no “reasonable

diligence” inquiry to perform here: by her own several admissions, Kennedy had actual

knowledge of her injuries and a causal connection to her pelvic mesh during March, April, and

May 2011. See Kennedy Dep. at 22:10-15, 25:4-11, 50:18-24, 51:1, 71:13-19, 115:17-24, 116:1-

7. Thus the question of whether, “exercising reasonable diligence,” she should have known of

her injuries and their relationship to the mesh, is inapposite. Adams v. Zimmer US, Inc., 943 F.3d

159, 163 (3d Cir. 2019) (“The statute of limitations accordingly begins to run when the plaintiff



                                                29
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 30 of 39




knew or, exercising reasonable diligence, should have known (1) he or she was injured and (2)

that the injury was caused by another.”) (emphasis added).

       A brief examination of Plaintiffs’ several counterarguments further supports the

conclusion that there can be no genuine dispute that Kennedy had actual notice of her injuries

sufficient to trigger the limitations period by May 4, 2011.

       As noted, Plaintiffs contend that Defendants “cherry-pick” portions of Kennedy’s

testimony (page 71 of her deposition transcript in particular), such that, without context, they

inaccurately show that Kennedy had a concrete understanding of the cause of her medical

conditions. See Pls.’ Opp’n. at 34-35. Plaintiffs claim that rather than the picture portrayed by

Defendants, Kennedy “suspected her symptoms were due to pancreatitis or bladder stones.” 20 Id.

at 35. The Court disagrees; to the contrary, Plaintiffs’ characterization is belied by Kennedy’s

plain words here and elsewhere. In particular, Kennedy believed that her injuries — of which

the bladder stones were a manifestation — were the result of the mesh, not that the bladder

stones (or pancreatitis) were themselves the root causes of her distress. Indeed, she testified as

follows as to first seeing Dr. Harris: “when I found out I had the bladder stones and not

pancreatitis and that the mesh had gone through my bladder, then yes, I did attribute that to the

surgery.” Kennedy Dep. at 116:2-5.



20
       At pages 34-35 of their opposition, Plaintiffs state as follows:

       First, Defendants cherry-pick three lines from Mrs. Kennedy’s deposition where
       she was asked if she “knew in March of 2011 that the injuries [she] [was]
       experiencing were because of the mesh.” See Defendants’ Motion at p. 3 (citing
       Kennedy Dep. at 71:16–19). But this excerpt, in addition to not being legally
       dispositive, is taken out of context. Mrs. Kennedy testified with respect to her visit
       with Dr. Harris in March of 2011 that she suspected her symptoms were due to
       pancreatitis or bladder stones. Although Dr. Harris’s records indicate that the mesh
       had begun to erode, this does not conclusively demonstrate that Mrs. Kennedy
       knew her symptoms were caused by the tortious conduct of Defendants.
                                                30
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 31 of 39




        The argument that Defendants have mischaracterized (or de-contextualized) Kennedy’s

testimony illuminates a second flaw in Plaintiffs’ reasoning. Plaintiffs state that “[a]lthough Dr.

Harris’s records indicate that the mesh had begun to erode, this does not conclusively

demonstrate that Mrs. Kennedy knew her symptoms were caused by the tortious conduct of

Defendants.” Pls.’ Opp’n. at 35. They contend that it “remains undisputed” that “Dr. Harris

never informed her that the mesh implanted into her pelvis was defective,” id. at 33, and claim

that the facts known to Kennedy in the spring of 2011 “gave no indication . . . of a defect in the

product,” id. at 34. Each of these statements is premised on an incorrect standard for triggering

the limitations period under the discovery rule. “The commencement of the limitations period is

grounded on ‘inquiry notice’ that is tied to ‘actual or constructive knowledge of at least some

form of significant harm and of a factual cause linked to another’s conduct, without the necessity

of notice of the full extent of the injury, the fact of actual negligence, or precise cause.’”

Gleason v. Borough of Moosic, 609 Pa. 353, 362 (2011) (emphasis added) (quoting Wilson v. El-

Daief, 600 Pa. 161, 178 (2009)); Burton–Lister v. Siegel, Sivitz and Lebed Assoc., 798 A.2d 231,

237 (Pa. Super. Ct. 2002) ([T]he fact that a plaintiff is not aware that the defendant’s conduct is

wrongful, injurious or legally actionable is irrelevant to the discovery rule analysis.”).

Accordingly, Kennedy did not need to know that her injuries were caused by a defect in the mesh

or by any tortious conduct of Defendants for the limitations period to be triggered. Rather, she

was only required to have actual or constructive knowledge of her injury — severe abdominal

pain, bladder stones, and related medical issues — and a link to a potential cause — erosion of




                                                  31
                                                070720
         Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 32 of 39




her pelvic mesh. By her own admissions, Kennedy had actual knowledge of both by May 4,

2011 at the latest. 21

        Plaintiffs’ use of an incorrect standard in applying the discovery rule in turn highlights a

third defect in their arguments. Relying on Carlino v. Ethicon, Inc., 208 A.3d 92 Pa. Super. Ct.

2019) and Wilson v. El-Daief, 600 Pa. 161 (2009), Plaintiffs argue that because “mesh erosions

and injury to the bladder were known risks of the [mesh implantation] procedure,” Kennedy

would have been unable to tell whether her injuries were the result of a defect in the mesh or

rather lingering post-operative symptoms, until she saw Dr. Long in 2012. Pls.’ Opp’n. at 36.

They contend that where a plaintiff’s physical ailments could reasonably be understood as

transient effects of a procedure rather than a permanent injury, the question of whether the

plaintiff knew or should have known she was injured must be decided by a jury. Id. at 28. They

similarly argue, in discussing Wilson, that “while atypical and lasting post-surgical symptoms

may trigger the limitations period, where evidence of potential sources of confusion exist, such

as a defendant doctor’s inability or refusal to identify the cause of the plaintiff’s injuries,

summary judgment is inappropriate.” Id. at 30.

        The problem with these arguments — that (1) because mesh erosion and bladder injuries

were potential side effects of the mesh implantation, Kennedy could not have known whether her

injuries were lingering post-operative symptoms or something else, and (2) summary judgment is



21
         It would be curious to require knowledge of tortious conduct or a defective product
before commencing the statute of limitations, the very existence of which conduct or
defectiveness necessarily cannot be “known” until adjudication by a court. However, even if the
standard required knowledge or suspicion of tortious conduct or a defective product, by her own
testimony Kennedy would meet this standard within the relevant time period. She affirmatively
testified that she thought “their [Ethicon’s] product was faulty,” and that this conclusion was
“evident” as a result of her observation of the mesh coming “through” her bladder. Kennedy
Dep. at 22:10-15, 25:4-11.


                                                  32
                                                070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 33 of 39




inappropriate “where evidence of potential sources of confusion” as to the source of injuries,

such as a doctor’s inability or refusal to diagnose the cause of an injury — is that neither

describes the circumstances of this case.

        First, the undisputed facts make clear that Kennedy’s injuries were not lingering post-

surgical conditions; rather, Kennedy testified that she suffered an immediate and unexpected

onset of severe abdominal pain in March 2011 that she had not experienced before. See

Kennedy Dep. at 70:18-24, 71:1-5 (“Q: Ms. Kennedy, what were the first symptoms that

indicated to you that you were having trouble after the implant surgery with Dr. Cammarano? A:

I want to say I had frequency and leakage right after, but the first real symptoms I had were in

March of 2011. Q: What symptoms do you recall experiencing in March of 2011? A: When

we were – went up to our place in the mountains, and I had severe abdominal pain, which I

thought was pancreatitis again. So I had my husband bring me back home.”); see also id. at

130:15-22 (“Q: And the bladder stones, were you actually experiencing physical symptoms at

the time Dr. Harris diagnosed the bladder stone or was it similar to your experience with the

kidney stone and the bladder stone where testing revealed it? A: No. I had terrific pain because

I thought it was the pancreatitis. Pancreatitis is very painful.”).

        Second, Dr. Harris was not unable, nor did he refuse, to diagnose Kennedy’s condition in

the spring of 2011. To the contrary, the evidence shows that Dr. Harris directly connected

Kennedy’s conditions to the eroding pelvic mesh. During his initial examination, he noted that

“[t]he bladder stone [was] most likely the result of mesh erosion.” Defs.’ SOMF ¶ 10; Pls.’

SAMF ¶ 25. During the April 1, 2011 cystoscopy, he further observed that “[t]he stone may be

adherent to the exposed TVT or Prolift mesh.” Defs.’ SOMF ¶ 12; Pls.’ SAMF ¶ 25. This was

confirmed during the procedure performed on May 4, 2011, during which Dr. Harris also noted



                                                  33
                                                070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 34 of 39




that “[t]he blue fibers and translucent fibers of the mesh were clearly visible,” “[t]he mesh was

seen to dive submucosally at the lateral trigone,” and “the mesh was also seen to pass

submucosally close to the bladder neck on the left lateral wall.” Defs.’ SOMF ¶ 17; Pls.’ SAMF

¶ 26. Accordingly, there was no “inability or refusal to diagnose the cause” of Kennedy’s

injuries, and no “sources of confusion” as to the cause. Pls.’ Opp’n. at 30.

       Finally, as set forth below, the Court observes that the conclusion that there is no genuine

dispute that Kennedy had knowledge sufficient to trigger the statute of limitations by May 4,

2011 is not inconsistent with the principles underlying the several judicial decisions previously

examined.

       In Adams v. Zimmer US, Inc., 943 F.3d 159 (3d Cir. 2019), the Third Circuit concluded

that it was only when the plaintiff’s doctor discovered new information “intraoperatively” that

she would know her hip implant’s disintegration, rather than her reaction to the implant, was

causing her pain. Id. at 165. For Kennedy, that “intraoperative” moment was likely the April 1,

2011 cystoscopy, and under no circumstances was it later than the May 4, 2011 procedure, at

which time which Dr. Harris removed Kennedy’s bladder stone and excised portions of her

eroding mesh.

       In In re Risperdal Litig., 223 A.3d 633 (Pa. 2019), the Pennsylvania Supreme Court

overturned the Superior Court’s affirmation of summary judgment against two plaintiffs where

the summary judgment motion was an attempt to obtain a global accrual date of many claims

related to Risperdal and preceded any case-specific discovery. See id. at 641. As a result, the

record on summary judgment contained no pictures of the plaintiffs’ alleged malformations, no

medical records, and no deposition testimony of the plaintiffs or their doctors. See id. In the

absence of any record evidence, the Supreme Court cautioned against what it saw as the Superior



                                                34
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 35 of 39




Court’s unwarranted assumption that the plaintiffs “either knew or should have known that their

breast growth was an outward manifestation of . . . gynecomastia (thus triggering a duty to

investigate its underlying cause),” and failure “to distinguish between knowledge of the physical

condition of large breasts and the critical knowledge of an injury, gynecomastia.” Id. at 642

(emphasis in original). Unlike In re Risperdal, the record here is robust, containing both medical

records and deposition testimony. From this evidence, there can be no dispute that Kennedy

was, by May 4, 2011, aware not only of a physical condition, but of an actual injury, as well as a

causal link to a third party.

        In Carlino v. Ethicon, Inc., 208 A.3d 92 (Pa. Super. Ct. 2019), the Superior Court found

that a reasonable jury could have (and did) find that the plaintiff reasonably believed the pain she

was experiencing was a routine consequence of the implantation surgery. Importantly, in

Carlino the plaintiff’s condition swung back and forth between improvement and regression over

the course of several years, and during this period her doctor advised her that her injuries were

consistent with transient side effects of her pelvic mesh procedure. See id. at 104-05. The

plaintiff’s doctor even noted, with respect to pain she was experiencing, that he “did not believe

that it [was]” related to the mesh. Id. at 104. Here, by contrast, the severe abdominal pain that

made Kennedy seek medical attention in March 2011 commenced suddenly and was unique from

the symptoms she had been experiencing since the surgery (frequency and leakage). See

Kennedy Dep. at 70:21-23. Moreover, Dr. Harris did not advise Kennedy that her bladder stone

and associated pain were unrelated to her eroding mesh.

        The circumstances of the plaintiff in Nicolaou v. Martin, 195 A.3d 880 (Pa. 2018) are

also dissimilar to Kennedy’s circumstances. In Nicolaou, the plaintiff “had been repeatedly and

definitively diagnosed with [multiple sclerosis] by several previous physicians, had four prior



                                                35
                                              070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 36 of 39




negative Lyme disease tests, and lacked health insurance to cover the costs of further diagnostic

testing.” Id. at 895. The court found that under those circumstances, the question of whether

the plaintiff “reasonably should have known’ that she suffered from Lyme disease after [a nurse]

informed her of a ‘probable’ diagnosis of that disease based on her clinical symptoms, and when

some of her symptoms improved after taking antibiotics prescribed for that condition,” was a

question for the jury. In Kennedy’s case, there are simply no analogous sources of confusion

over the cause of her injuries. Rather, all of the information Kennedy had as of May 4, 2011

pointed to the mesh as the source of her injuries, and her testimony that she believed the mesh

was causing her injuries is illustrative of this.

        In Gleason v. Borough of Moosic, 609 Pa. 353 (2011), the Pennsylvania Supreme Court

considered whether the plaintiffs should have known, prior to the year 2000, that the toxic mold

in their basement was related to a sewer near their property. Importantly for the Court, the

phrase “toxic mold” had not entered the nation's lexicon prior to the year 2000, and, in the

Court’s view, “it cannot be seriously argued that the exercise of reasonable diligence would

require one to uncover a relatively new environmental hazard prior to the time it becomes

recognized and reported in the media.” Id. at 365. Unlike “toxic mold,” there is no argument

being made (nor could there be) that the health risks associated with pelvic mesh were unknown

at large as of 2011. More importantly, this question — a form of the “reasonable diligence”

inquiry — is moot, because Kennedy affirmatively testified on several occasions that she

actually knew of the cause of her injuries in March, April, and May of 2011.

        In Wilson v. El-Daief, 600 Pa. 161 (2009), the Pennsylvania Supreme Court found that

whether the plaintiff had knowledge of her injuries resulting from alleged medical malpractice

was a question of fact for a jury. The Court took special note of the ability of long-lasting post-



                                                  36
                                                070720
        Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 37 of 39




surgical symptoms to be confused with injuries resulting from malpractice and of “the asserted

unwillingness or inability on the part of [the defendant doctor] to recognize injury or cause, and

[ ] the failure of [a second doctor] to offer [the plaintiff] his assessment upon consultation.” Id.

at 180. (citations omitted). The Court declined to hold that “a lay person must be charged with

knowledge greater than that which was communicated to her by multiple medical professionals

involved in her treatment and diagnosis.” Id. Here, there was no unwillingness or inability on

the part of Dr. Harris to connect Kennedy’s injuries to the pelvic mesh — quite the opposite.

Moreover, as explained above, there was no risk of confusing the onset of Kennedy’s severe

abdominal pain in March 2011 with lingering post-operative symptoms: her severe abdominal

pain was not “lingering” since the implantation surgery, but a sudden and new condition.

       In Fine v. Checcio, 582 Pa. 253 (2005), the Pennsylvania Supreme Court found that in

the context of a wisdom tooth extraction, where “facial numbness was indicative of two distinct

phenomena”— either a temporary physical consequence of the procedure or a manifestation of

injury — conflicts in the record mandated that the question of actual or constructive notice to

trigger the statute of limitations was a fact question for the jury. Id. at 272. Here, there is no

conflict in the factual record as to whether Kennedy’s abdominal pain in March 2011 was a

lingering, post-operative condition: as a sudden and new condition, it could not have been a

lingering effect of the implantation surgery.

       As explained above, Kennedy’s circumstances are distinct from circumstances underlying

decisions finding application of the discovery rule to properly be a fact question. In the Court’s

view, her circumstances are more analogous to those of several of the plaintiffs who had

sufficient knowledge to trigger the state of limitations in McLaughlin v. Bayer Essure, Inc., No.

14-7316, 2020 WL 1625549 (E.D. Pa. Apr. 2, 2020). As examined previously, these plaintiffs’



                                                  37
                                                070720
          Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 38 of 39




claims were found to be time-barred based on their first-hand knowledge of a birth-control

device’s perforation of and migration through their internal organs. Significantly, the Court

found the claims of plaintiff “T.M” time-barred even where her doctor “may have been telling

her that her pain, fatigue, and other symptoms were not caused by Esure.” Id. at *24 (emphasis

added).

          In sum, for the reasons discussed at length herein, the Court finds that there is no genuine

dispute of fact that Plaintiffs’ causes of action, which arise out of Kennedy’s injuries resulting

from Defendants’ pelvic mesh, accrued no later than May 4, 2011.

          Plaintiffs state that of their initial eighteen claims, they are only pursuing the following:

negligence (Count I); strict liability — failure to warn (Count III); strict liability — design defect

(Count V); loss of consortium (Count XVI); punitive damages (Count XVII); and discovery rule

and tolling (Count XVIII). See Pls.’ Opp’n. at 23 n.4. “Punitive damages are a remedy

incidental to cause of action, not a substantive cause of action in and of themselves.” Hassoun v.

Cimmino, 126 F. Supp. 2d 353, 372 (D.N.J. 2000). Similarly, “discovery rule and tolling” is not

an independent cause of action; these doctrines are “appropriately regarded as an application of

statutory construction arising out of the interpretation of the concept of the ‘accrual’ of causes of

action.” Wilson, 600 Pa. 176-77. Plaintiffs are therefore pleading four independent causes of

action: negligence, failure to warn, design defect, and loss of consortium.

          The statute of limitations applicable to Plaintiffs’ claims of negligence, failure to warn,

and design defect, is two years. See 42 PA. CONS. STAT. § 5524(2); Flanagan v. Martfive, LLC,

No. 16CV1237, 2017 WL 661607, at *3 (W.D. Pa. Feb. 17, 2017) (“Products liability cases in

Pennsylvania are controlled by the personal injury statute of limitations. Thus, the applicable

Pennsylvania statute of limitations for a product liability case is two years.” (citing Hahn v.



                                                   38
                                                 070720
         Case 5:20-cv-00185-JFL Document 120 Filed 07/20/20 Page 39 of 39




Atlantic Richfield Co. (3d Cir. 1980), 625 F.2d 1095, 1104, cert. den. 101 S. Ct. 1516 (1981))).

Loss of consortium is a derivative claim under Pennsylvania law, the statute of limitations for

which is governed by the statute of limitation of the source claim. See Patterson v. Am. Bosch

Corp., 914 F.2d 384, 387 n.4 (3d Cir. 1990). All four of Plaintiffs’ claims are therefore subject

to the same two-year statute of limitations. Because their claims accrued no later than May 4,

2011 and they initiated their suit on July 2, 2013, Plaintiffs’ four claims are untimely.

V.       CONCLUSION

         For the reasons discussed above, the Court concludes there can be no genuine dispute of

material fact that under Pennsylvania’s discovery rule, Plaintiffs’ claims accrued no later than

May 4, 2011. As their claims are subject to a two-year statute of limitations and were filed on

July 2, 2013, they are time-barred, and Defendants are entitled to summary judgment on this

basis.

         A separate Order follows this Opinion.

                                                      BY THE COURT:




                                                      /s/ Joseph F. Leeson, Jr._____________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                39
                                              070720
